Title: To James Madison from Edmund Pendleton, 12 August 1782
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Augt 12th 1782
Not having the pleasure of a letter from you last week and little Interesting Intelligence here, my letter, as to frequently happens, will be a very dull one. The French Fleet hath left us, but the Port it sailed from, as well as its destination are secrets to Us; One of their Frigates hath sent in a sloop of War taken from the British off our Coast. Savanah is certainly evacuated, which I consider as a prelude to the Abandonment of Charles Town.
Pray is it true that the Dutch have a large Fleet arrived at Surinam? And did they on their passage make prizes of 4 British Ships of the line & 4000 troops bound to the West Indies? such is the agreeable news our printers have given Us, but not such proofs as are satisfactory.
The torture of Colo. Crawford by the Indians to the Westward I suppose was in Revenge for the Massacre of the poor Moravians by our people some time agoe; yet resentment for this will take place in our back people, and perhaps continue for years a scene of mutual bloodshed.
A light Rain or two which has fallen since my last have been of some service to our corn, but not sufficient to relieve Us from our Apprehensions of want in that Article; a short crop of that & tobacco, will I believe be inevitable, and yet the Merchants talk of giving Us but two Dollars p ct for the latter, which some necessitous people take on Rappa. On James & Pamunky Rivers they give 20/. I am
Dr Sr Yr affe Servt
Edmd Pendleton
